--------------------------------------------------------------------------------

Exhibit 10.4



EXECUTION VERSION


SECOND AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


This Second Amendment to Amended and Restated Master Repurchase Agreement (this
“Amendment”), dated as of October 31, 2018, is by and among KREF LENDING III
LLC, a Delaware limited liability company (“QRS Seller”), KREF LENDING III TRS
LLC, a Delaware limited liability company (“TRS Seller”; together with QRS
Seller, the “Sellers” and each a “Seller”) and GOLDMAN SACHS BANK USA, a New
York chartered bank (“Buyer”).  Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Repurchase Agreement (as
defined below).


W I T N E S S E T H:


WHEREAS, the Sellers and Buyer have entered into that certain Amended and
Restated Master Repurchase Agreement, dated as of November 1, 2017 (as amended
by that certain First Amendment to Amended and Restated Master Repurchase
Agreement, dated as of July 31, 2018, and as may be further amended, modified
and/or restated from time to time, the “Repurchase Agreement”); and


WHEREAS, the Sellers and Buyer wish to modify certain terms and provisions of
the Repurchase Agreement.


NOW, THEREFORE, the parties hereto agree as follows:


1.           Amendments to Repurchase Agreement.  The Repurchase Agreement is
hereby amended as follows:


(a)          Each of the following definitions in Article 2 of the Repurchase
Agreement are hereby deleted and replaced as follows:


“Swingline Facility Amount” means, at all times after the Second Amendment Date,
$0.


“Term Facility Amount” means, at all times after the Second Amendment Date,
$400,000,000.


(b)          The following definition is hereby added to Article 2 of the
Repurchase Agreement in the correct alphabetical order:


“Second Amendment Date” means October 31, 2018.


2.           Effectiveness.  The effectiveness of this Amendment is subject to
receipt by Buyer of the following:


(a)          Amendment.  This Amendment, duly executed and delivered by each
Seller, Pledgor, Guarantor and Buyer.


(b)        Responsible Officer Certificate.   A signed certificate from a
Responsible Officer of each Seller relating to each Seller’s execution and
delivery of this Amendment and the other Transaction Documents to be executed
and delivered in connection with this Amendment, in substantially the form of
the “Officer’s Certificate” dated July 31, 2018 in connection with the
aforementioned First Amendment to Amended and Restated Master Repurchase
Agreement.



--------------------------------------------------------------------------------

(c)          Good Standing.  Certificates of existence and good standing and/or
qualification to engage in business for each Seller.


(d)          Fees.  Payment by Sellers of the actual costs and expenses,
including, without limitation, the reasonable fees and expenses of counsel to
Buyer, incurred by Buyer in connection with this Amendment and the transactions
contemplated hereby.


3.          Continuing Effect; Reaffirmation of Pledge Agreement and Guarantee. 
Each of QRS Seller, TRS Seller, Pledgor and Guarantor acknowledge and agree that
all terms, covenants and provisions of the Repurchase Agreement, as amended by
this Amendment, are ratified and confirmed and shall remain in full force and
effect and in addition, any and all guaranties, pledges and indemnities for the
benefit of Buyer (including, without limitation, the Pledge Agreement and the
Guarantee) and agreements subordinating rights and liens to the rights and liens
of Buyer, are hereby ratified and confirmed and shall not be released,
diminished, impaired, reduced or adversely affected by this Amendment, and each
party indemnifying Buyer, and each party subordinating any right or lien to the
rights and liens of Buyer, hereby consents, acknowledges and agrees to the
modifications set forth in this Amendment and waives any common law, equitable,
statutory or other rights which such party might otherwise have as a result of
or in connection with this Amendment.  Each of QRS Seller, TRS Seller, Pledgor
and Guarantor certifies that (x) the representations and warranties contained in
the Transaction Documents to which it is a party remain true, correct and
complete in all material respects as of the date hereof with the same force and
effect as if made on the date hereof and that (y) it has no offsets,
counterclaims or defenses to any of its obligations under the Transaction
Documents to which it is a party.


4.           Binding Effect; No Partnership; Counterparts.  The provisions of
the Repurchase Agreement, as amended hereby, shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between any of the parties hereto.  For the purpose
of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument.


5.           Further Agreements.   Each Seller agrees to execute and deliver
such additional documents, instruments or agreements as may be reasonably
requested by Buyer and as may be necessary or appropriate from time to time to
effectuate the purposes of this Amendment.


6.           Governing Law.  The provisions of Section 20 of the Repurchase
Agreement are incorporated herein by reference.


7.           Headings.  The headings of the sections and subsections of this
Amendment are for convenience of reference only and shall not be considered a
part hereof nor shall they be deemed to limit or otherwise affect any of the
terms or provisions hereof.


8.           References to Transaction Documents.  All references to the
Repurchase Agreement in any Transaction Document, or in any other document
executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the
Repurchase Agreement as amended hereby, unless the context expressly requires
otherwise.


[NO FURTHER TEXT ON THIS PAGE]


2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.



 
BUYER:
      
GOLDMAN SACHS BANK USA, a New York state-chartered bank
      
By:
/s/ Jeffrey Dawkins    
Name: Jeffrey Dawkins
   
Title: Authorized Person



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

 
SELLERS:
     
KREF LENDING III LLC,
 
a Delaware limited liability company
       
By:
/s/ Patrick Mattson
     
Name: Patrick Mattson
   
Title: Authorized Signatory
       
KREF LENDING III TRS LLC,
 
a Delaware limited liability company
       
By:
/s/ Patrick Mattson
     
Name: Patrick Mattson
   
Title: Authorized Signatory



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

 
AGREED AND ACKNOWLEDGED:
     
PLEDGOR:
     
KREF HOLDINGS III LLC,
 
a Delaware limited liability company
     
By:
/s/ Patrick Mattson
     
Name: Patrick Mattson
   
Title: Authorized Signatory
     
GUARANTOR:
     
KKR REAL ESTATE FINANCE HOLDINGS L.P.
 
a Delaware limited partnership
     
By: KKR REAL ESTATE FINANCE TRUST INC., its general partner
     
By:
/s/ Patrick Mattson
     
Name: Patrick Mattson
   
Title: Authorized Signatory



[Signature Page to Second Amendment]





--------------------------------------------------------------------------------